DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 February 2022 and 10 March 2022 were considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 May 2022 has been entered.
 
Response to Amendment
The amendment filed 02 May 2022 has been entered. Claims 1-8 remain pending in this application.  Claims 1 and 6 have been amended.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot in view of the new ground(s) of rejection set forth below.  Because the rejection of claim 1 below newly relies on alloy 1943 of Klein et al. in view of Shishino et al., the Examiner has addressed the Applicant’s arguments in the following paragraphs.    
In the arguments filed 02 May 2022 Applicant has argued there is no reason to have combined the teachings of Klein with the teachings of Shishino.  Applicant argues that Klein, Shishino, and Hasegawa are directed to completely different problems to be solved and there would have been no motivation for those skilled in the art to have combined these documents.  The Examiner respectfully disagrees for the following reasons.
Klein is related to palladium based ternary or higher alloys for electrical contact and probe applications (see abstract).  As argued by the Applicant, Klein is related to desired conductively and hardness.  Shishino is related to related to palladium alloys as related to probes (see abstract and para [0004]).  Although Shishino is related to material for excellent bending workability as argued by the Applicant, this is also in addition to the demand for hardness as recited in the para [0007].  Shishino is specifically directed toward achieving the bendability while still maintaining required hardness (see para [0016-0017]).  Hasegawa is also related to palladium containing probes.  As such, all references are all related to the palladium based alloys for probe applications and one of ordinary skill in the art would consider these teachings when working in the field of palladium based probes.  
Applicant further argues that Shishino teaches an Ag-Pd-Cu-In alloys that is not part of its invention but rather part of the comparative Examiner 1 and represents an inferior composition compared with the requirements of the invention of Shishino.  Applicant argues that it is reasonable to presume that an addition of In to the composition of the alloy in Klein reduces the workability of the test probe and would not be reasonably expected to succeed.  The Examiner respectfully disagrees for the following reasons. 
The Examiner notes the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Shishino explicitly states in para [0016] that the reasons for adding in 0.1-3% of indium would be to improve hardness.  Although, Shishino is concerned with the workability of the alloy, Shishino is not teaching the addition of indium to achieve the desired workability/bendability, but instead is teaching the addition indium to improve hardness and the addition of other elements for workability (see para [0012]).  As such, the teachings of adding indium in certain amounts as taught by Shishino is pertinent to the endeavor of Klein as related to hardness.  Shishino’s comparative example 1 of a Ag-Pd-Cu-In alloy achieves a hardness of 490 Hv which is higher than other comparative alloys without indium.    
Regarding claims 2-8, Applicant has relied on similar arguments as presented above with respect to claim 1.  These arguments have been carefully considered but are not persuasive for at least the reasons set forth above with respect to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. US 2017/0218481 (Klein) in view of Shishino et al. US 2014/0377129 (Shishino).
Regarding claim 1, Klein teaches a Pd alloy for electric and electronic devices containing Pd as a main component (see abstract – palladium-based ternary alloy for use in electrical contact and probe applications), wherein the Pd alloy for electric and electronic devices has a composition consisting of:
50.1 mass% or more and 55.5 mass% or less of Pd (see table 1 – alloy code 1943 includes Pd wt% of 51.6.),
6.3 mass% or more and 16.1 mass% or less of Ag (see table 1 – alloy code 1943 includes Ag with 10.9 wt%),
30.0 mass% or more and 38.0 mass% or less of Cu (see table 1 – alloy code 1943 includes Cu with 37.5 wt%), with the balance being unavoidable impurities (this is inherent to the formation of alloys).  
	Klein does not explicitly teach an alloy with 0.5 mass% or more and 2.0 mass% or less of In. 
	Shishino teaches an Ag-Pd-Cu alloy with 0.5 mass% or more and 2.0 mass% or less of In (see para [0011 and 0016] – Ag-Pd-Cu alloy with at least 0.1 to 3 mass% of In).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pd alloy taught by Klein to include 0.5-2 mass % of In as taught by Shishino in order to improve hardness as taught by Shishino in para [0016].  
Regarding claim 2, Klein teaches the Pd alloy material for electric and electronic devices, wherein the Pd alloy for electric and electronic devices according to claim 1 is made into a plate or wire shape (see para [0011] – probes including Cobra probe cantilever probe, vertical probe, or a pogo pin probe correspond to configurations in which the Pd alloy is made into a wire shape).
Regarding claim 3, Klein teaches a probe pin obtained by using the Pd alloy material for electric and electronic devices according to claim 2 (see abstract and para [0011] – probe pin made from Pd alloy.  Also see claims 1-2 above).
Regarding claim 4, Klein teaches wherein a Vickers hardness is 300 HV or more and 480 HV or less (see abstract – Knoop hardness 350 HK which corresponds to a Vickers hardness more than 300 Hv and less than 480 Hv as claimed).
Regarding claim 5, Klein teaches the probe pin according to claim 3, wherein a specific resistance is 6.0 micro-ohm-cm or more and 8.0 micro-ohm-cm or less (see Table 2 – conductivity in %IACS for alloy 1943 is 26.6 which corresponds to 6.5 micro-ohm-cm).
Regarding claim 8, Klein teaches the probe pin according to claim 4, wherein a specific resistance is 6.0 micro-ohm-cm or more and 8.0 micro-ohm-cm or less (see Table 2 – conductivity in %IACS for alloy 1943 is 26.6 which corresponds to 6.5 micro-ohm-cm).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Klein US 2017/0218481 (Klein) in view of Shishino et al. US 2014/0377129 (Shishino) and in further view of English machine translation of Hasegawa JP 2014-114465 (Hasegawa).
Regarding claim 6, Klein teaches a method for manufacturing a Pd alloy material for electric and electronic devices (see abstract and para [0057] – manufacture of Pd alloy for fabrication into wire), the method comprising processing a Pd alloy for electric and electronic devices (see para [0057]) having a composition consisting of:
50.1 mass% or more and 55.5 mass% or less of Pd (see table 1 – alloy code 1943 includes Pd wt% of 51.6),
6.3 mass% or more and 16.1 mass% or less of Ag (see table 1 – alloy code 1943 includes Ag with 10.9 wt%),
30.0 mass% or more and 38.0 mass% or less of Cu (see table 1 – alloy code 1943 includes Cu with 37.5 wt%), with the balance being unavoidable impurities (this is inherent to the formation of alloys), into a plate or wire shape during plastic processing (see para [0011] – probes including Cobra probe cantilever probe, vertical probe, or a pogo pin probe correspond to configurations in which the Pd alloy is made into a wire shape.  Also see para [0057] – wire drawn via conventional wire processing equipment.  Para [0035] of the pending application states plastic processing as including wire drawing).
Klein does not teach the alloy having 0.5 mass% or more and 2.0 mass% or less of In, and that a cross-sectional reduction rate becomes 50% or more and 95% or less in the final plastic processing. 
Shishino teaches an alloy with 0.5 mass% or more and 2.0 mass% or less of In (see para [0016] – palladium alloy with at least 0.1 to 3 mass% of In).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alloy taught by Klein to include 0.5-2 mass % of In as taught by Shishino in order to improve hardness as taught by Shishino in para [0016].
Klein in view of Shishino does not teach a cross-sectional reduction rate becomes 50% or more and 95% or less in the final plastic processing.
Hasegawa teaches a cross-sectional reduction rate becomes 50% or more and 95% or less in the final plastic processing (see Figs. 1-4 – cross sectional reduction rate between 50%-90%.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of processing the Pd alloy into a plate or wire shape as taught by Klein in view of Shishino to have a cross-sectional reduction rate between 50% and 95% as taught by Hasegawa in order to achieve the desired hardness of the probe to reduce wear as taught by Hasegawa (see translation pg. 2, 7th-8th full paragraph).
Regarding claim  7, Klein teaches a method for manufacturing a probe pin using a Pd alloy for electric and electronic devices (see abstract and para [0057] – manufacture of Pd alloy for fabrication into wire), the method comprising providing a probe pin shape using a Pd alloy material for electric and electronic devices that has been processed into a wire shape (see abstract and para [0057] – manufacture of Pd alloy for fabrication into wire),  a Pd alloy for electric and electronic devices having a composition comprising
50.1 mass% or more and 55.5 mass% or less of Pd (see table 1 – alloy code 1943 includes Pd wt% of 51.6),
6.3 mass% or more and 16.1 mass% or less of Ag (see table 1 – alloy code 1943 includes Ag with 10.9 wt%),
30.0 mass% or more and 38.0 mass% or less of Cu (see table 1 – alloy code 1943 includes Cu with 37.5 wt%), with a balance being unavoidable impurities (this is inherent to the formation of alloys);  and heat-treating the probe pin shape at a temperature of 350°C or more and 550°C or less (see table 2 – heat treat condition of alloy 1943 is heating to 710 degrees Fahrenheit, which is 376.7 degrees Celsius) to adjust a Vickers hardness to 300 HV or more and 480 HV or less (see table 2 – hardness of alloy 1943 is Knoop hardness of 392 Hk which corresponds to Vicker’s hardness in the claimed range) and a specific resistance of 6.0 micro-ohm-cm or more and 8.0 micro-ohm-cm or less (see Table 2 – conductivity in %IACS for alloy 1943 is 26.6 which corresponds to 6.5 micro-ohm-cm). .
	Klein does not explicitly teach an alloy with a cross- sectional reduction rate becomes 50% or more and 95% or less in the final plastic processing during plastic processing and 0.5 mass% or more and 2.0 mass% or less of In. 
	Shishino teaches an alloy with 0.5 mass% or more and 2.0 mass% or less of In (see para [0016] – palladium alloy with at least 0.1 to 3 mass% of In).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alloy taught by Klein to include 0.5-2 mass % of In as taught by Shishino in order to improve hardness as taught by Shishino in para [0016].
Klein in view of Shishino does not teach a cross-sectional reduction rate becomes 50% or more and 95% or less in the final plastic processing.
Hasegawa teaches a cross-sectional reduction rate becomes 50% or more and 95% or less in the final plastic processing (see Figs. 1-4 – cross sectional reduction rate between 50%-90%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of processing the Pd alloy into a plate or wire shape as taught by Klein in view of Shishino to have a cross-sectional reduction rate between 50% and 95% as taught by Hasegawa in order to achieve the desired hardness of the probe to reduce wear as taught by Hasegawa (see translation pg. 2, 7th-8th full paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868